Catalyst Paper Corporation 2nd Floor - Lysander Lane Richmond, British Columbia Canada V7B 1C3 News Release January 25, 2010 Catalyst announces departure of Chief Executive Officer Richmond, BC – Catalyst Paper (TSX:CTL) today announced that Richard Garneau, the company’s chief executive officer, will be leaving the company on April 28, 2010, following the company’s annual meeting of shareholders.Mr. Garneau advised the Board of Directors today that for personal reasons he will be moving back to eastern Canada to be closer to his family. “Mr.
